Case 6:19-mj-00046 Document 1 Filed on 06/03/19 in TXSD Page 1 of 3

United States Courts
Southern District of Texas
FILED

A091 (Rev. 8/01) Criminal Complaint

JUN 03 2019

UNITED STATES DISTRICT COURT David J. Bradley, Clerk of Court

SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
Vs. CRIMINAL COMPLAINT

Ricardo Roberto Reynoso
Case Number: /- { q- Lt b mM

|, the undersigned complainant state that the following. is true and correct to the best of my

 

knowledge and belief. On or about June 2, 2019 in Calhoun County, in the
(Date)
Southern District of Texas defendant, Ricardo Roberto Reynoso

did knowingly or in a reckless disregard of the fact that an alien had come to, entered, or remained in the United
States in violation of Jaw, transport, or move or attempt to transport or move such alien within the United States by
means of transportation or otherwise, in furtherance of such violation of law

 

 

 

 

 

_ in violation of Title 8 United States Code, Section(s) 1324
| further state that | am a(n) Border Patrol Agent and that this complaint is based on the
. Official Title
following facts:
See Attached Affidavit of U.S. Border Patro! Agent Juan Rojas
Continued on the attached sheet and made a part of this complaint: [x ]Yes [__|No
Chee Lobo
: 4 Signature of Compléthant
Submitted by reliable electronic means, sworn to, signature Juan Rojas
attested telephonically per Fed.R.Crim.P.4.1, and probable cause , Printed Name of Complainant
found on the: ;
June 3, 2019 at Corpus Christi, Texas
Date City and State

   

Jason B. Libby U.S. Magistrate Judge
Name and Title of Judicial Officer

 
Case 6:19-mj-00046 Document 1 Filed on 06/03/19 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

FACTS/PROBABLE CAUSE:

On June 1, 2019 at approximately 7:33 PM, Port Lavaca Police Department conducted a traffic
stop on a Chevrolet Impala for expired vehicle registration near Port Lavaca, Texas. After a
brief interview, the driver, Ricardo Roberto Reynoso, said he was traveling to Houston with the
three passengers. He was going to leave them and the car in Houston and take the bus back
home. Reynoso could not explain where he met the occupants or how he knew them. Reynoso
does not know who owns the vehicle. At that point, the Corpus Christi Border Patrol station was
contacted.

A Border Patrol Agent telephonically interviewed Reynoso and the three passengers. The driver,
REYNOSO, was determined to be a United States Citizen. The three subjects were determined to
be citizens and nationals of Guatemala and Mexico without any immigration documents allowing
them to be, remain or enter the United States legally. Agents were dispatched to the Calhoun
County Jail to take custody of all four subjects.

PRINCIPAL MIRANDA WARNING:
Principal: Ricardo Roberto Reynoso

Ricardo Roberto Reynoso was read his Miranda Rights and Warnings in his preferred language
of English. Reynoso signed the form stating that he read and understood his rights but did not
agree to make a statement without a lawyer present.

MIRANDA WARNINGS MATERIAL WITNESS:
Material Witness: Edgar Ramon Martinez-Villa

Edgar Ramon Martinez-Villa was read his Miranda Rights and Warnings in his preferred
language of Spanish. Martinez signed the form stating that he read and understood his rights and
agreed to make a statement without a lawyer present.

| MATERIAL WITNESS VIDEO STATEMENT:
Material Witness: Edgar Ramon Martinez-Villa

Martinez-Villa stated he entered the United States a few months ago by crossing the Rio
Grande River near Brownsville, Texas. Martinez-Villa stated after he entered the United
States, the smugglers abandoned him and he went to an immigrant house located in
Brownsville, Texas and asked for help. Martinez-Villa stated while there he met a man whom
Martinez-Villa began to work for doing carpentry work. He was able to save up enough money
to get smuggled north to Houston, Texas. His wife was put in contact with a smuggler who
they called "El Dientes".

 
Case 6:19-mj-00046 Document 1 Filed on 06/03/19 in TXSD Page 3 of 3

He was eventually taken to a trailer in McAllen. He was there for a week before he was loaded
up and taken north. Martinez-Villa stated he and the other two aliens initially got inside the
passenger area of the vehicle, but once it began moving, they lowered down the back seats and
climbed in the trunk.

Martinez-Villa stated they crossed the checkpoint while in the trunk. They were told not to make
noise. They were in the trunk for approximately 40 minutes. Martinez-Villa said he began to
bang on the car to get the driver's attention. It was not until 10 minutes later, after crossing the
checkpoint, that the driver stopped, lowered the rear seat, and told them to get out. They made
one stop at an unknown gas station before continuing north and being encountered by the police.

Martinez-Villa was asked if he could identify the driver of the vehicle. Martinez-Villa was then
shown a photo lineup in which he identified Ricardo Roberto REYNOSO as the driver of the
vehicle.

MIRANDA WARNINGS MATERIAL WITNESS:
Material Witness: Samuel Enriquez Lopez-Orellana

Samuel Enriquez Lopez-Orellana was read his Miranda Rights and Warnings in his preferred
language of Spanish. Lopez signed the form stating that he read and understood his rights but
did not agree to make a statement without a lawyer present.

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Sara Popejoy who
accepted prosecution on Ricardo Roberto Reynoso for violating Title 8 USC 1324, alien
smuggling. Edgar Ramon Martinez- Villa and Samuel Enriquez Lopez-Orellana are being held

as material witnesses in this case.
\
GUM LL Lou
Jyn Rojas fp
order Patrol Agent

Submitted by reliable electronic means, sworn to,

 

 
